Field, J., delivered the opinion of the Court
Terry, C. J., and Baldwin, J., concurring.
The objection to the bills of sale, introduced to show the interest of Smith and Conner, two of the plaintiffs, in the property in controversy, was properly overruled. It did not merit consideration for its generality. To entitle an objection to notice, it must not only be on a material matter, affecting the substantial rights of the parties, but its point must be particularly stated. This is not only a statutory regulation, but it is the uniform rule, so far as we are aware, of all Courts of Becord. The party, as the authorities say, must lay his finger on the point of his objection to the admission or exclusion of evidence. (Practice Act, § 189; Frier v. Jackson, 8 John., 496; Jackson v. Caldwell, 1 Cow., 622; Whitesides v. Jackson, 1 Wend., 418; Waters v. Gilbert, 2 Cushing, 27; Covillaud v. Tanner, 7 Cal., 38.)
For the same.reason, there'was no error in overruling the motion for a nonsuit. It is very possible that the grounds upon which the appellants now contend the motion should have- been granted, might have been obviated at the trial, had they then been stated. ,
The objection to the parol evidence, in relation to the regulations of miners, was equally defective. It was not placed on any ground. The fact that these regulations were in writing did not appear until the cross-examination of the witness; and the proper course for the defendants then to pursue, had they any objection to the evidence, was by motion to strike it out.
Judgment affirmed.